Citation Nr: 1758879	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, including erectile dysfunction and as secondary to herbicide exposure in service.


REPRESENTATION

Veteran represented by:	Walton J. McLeod, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from December 1960 to October 1963.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a videoconference hearing in August 2012 before the undersigned Veterans Law Judge of the Board.  A copy of the hearing transcript is of record.  The Veteran's wife observed the proceeding but did not testify in support of the claim.

In December 2013 the Board denied this claim.  In response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In May 2014 the Court vacated the Board's decision denying this claim and remanded it to the Board for readjudication in compliance with the terms of a Joint Motion for Remand (JMR).  The Board however again denied the claim in January 2015, and the Veteran again appealed to the Court.  In a March 2016 Memorandum Decision, the Court again vacated the Board's decision denying this  claim and again remanded it to the Board for still further proceedings consistent with the Court's Memorandum decision.

To comply with the Court's Memorandum decision, the Board in turn is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).



REMAND

The March 2016 Memorandum Decision specifically found that the Board's reasons and bases for denying this claim were inadequate because the Board in effect had improperly found the absence of evidence to be substantive evidence against this claim and erred in finding the Veteran's lay statements not credible.  Specifically, the Board relied on a National Personnel Records Center (NPRC) response of "No records of exposure to herbicides[.]"  Because, however, the Board did not provide adequate reasons and bases for its decision, the Court vacated it and remanded this claim for even more development.

The Court explained that, this time on remand, the Board must address whether the Veteran's statement is, in fact, inconsistent.  (It appears that the Board required "positive evidence corroborating" his assertion that he was exposed to herbicides in service without providing any support for why corroboration was necessary.).  In addition, on remand the Board should discuss whether corroborating evidence is, in fact, required under the current provisions of the M21-1.  See M21-1, Part IV, Subpart ii, Chapter 1, Sections H.5.b, step 6 (directing the adjudicator to determine whether "exposure to herbicides [can] be acknowledged on a direct or facts-found basis" based on the dates, location, and nature of the alleged exposure provided by a claimant); H.5.a ("Compensation Service has determined that a special consideration of herbicide exposure on a factual basis would be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.").

Notably, the Board accepts as true that Camp Cobra, a United States Army installation established in Thailand during the beginning of the Vietnam area, may have used herbicides along the fenced-in perimeters of its base.  The VA Adjudication Procedure Manual, M21-1, sets forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See VBA [Veterans Benefits Administration] Manual M21-1, IV.ii.1.H.5.a.  Specifically, the Manual provides that several items of development should be performed, to include requesting a formal finding of verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  To date, the RO has not requested a JSRRC search to verify possible herbicide exposure pursuant to M21-1, Part IV, subpart ii, chapter 1, section H, topic 7.  The Veteran asserts that he was exposed to herbicides while stationed at Camp Cobra in Thailand, and that his duties as a wheeled vehicle mechanic in an artillery unit required him to work from a motor pool that was located near the perimeter of the base.  Consequently, further development of this claim is required to try and verify possible herbicide exposure in Thailand in that capacity.

Accordingly, this claim is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed exposure to herbicides through JSRRC, per current Manual provisions.  Specifically, send a request to the JSRRC for verification of whether the Veteran potentially was exposed to an herbicide agent during his period of service while stationed at Camp Cobra in Thailand (he had active military service from December 1960 to October 1963, though the actual dates he served in Thailand are not provided).  In making this important determination, consider the nature of his job and responsibility while there.  All responses from the JSRRC must be associated with the record so they may be considered.

2.  After completing any other necessary development, readjudicate this claim in light of all additional evidence.  If this claim continues to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him and his attorney time to respond to it before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

